In a negligence action to recover damages for personal injuries, plaintiff appeals from so much of an order of the Supreme Court, Queens County (Dunkin, J.), dated March 7, 1983, as, denied his motion for summary judgment dismissing defendant’s fourth affirmative defense. 11 Order reversed, insofar as appealed from, on the law, with costs, plaintiff’s motion granted, and the fourth affirmative defense dismissed. 1fThe release and hold harmless agreement on which the fourth affirmative defense is based fails, as a matter of law, to meet the standards set forth in Gross v Sweet (49 NY2d 102). Titone, J. P., Mangano, Gibbons and Thompson, JJ., concur.